           Case 1:18-cv-02985-RDM Document 18 Filed 07/08/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                      )
MONAL PATEL,                          )
                                      )
          Plaintiff,                  )
                                      )
      v.                              )                        Civil Action No. 18-2985 (RDM)
                                      )
THE AMBIT GROUP, NATIONAL OCEANIC     )
AND ATMOSPHERIC ADMINISTRATION, and )
DR. TIMOTHY GALLAUDET, Administrator, )
                                      )
          Defendants.                 )
                                      )

             FEDERAL DEFENDANTS’ RESPONSE TO PLAINTIFF’S LETTER

          Defendants National Oceanic and Atmospheric Administration (“NOAA”) and Dr.

Timothy Gallaudet (jointly, the “Federal Defendants”), respectfully submit this response to

Plaintiff’s April 8, 2019, email requesting the Court to add allegations or claims of fraud against

NOAA. On June 29, 2019, the Court granted Plaintiff leave to file this communication. ECF

No. 17.

          The Federal Defendants construe Plaintiff’s letter as a request to amend the Complaint to

add allegations or claims of fraud against NOAA. The Court should deny Plaintiff’s request to

file an amended complaint for the following reasons.

          First, to the extent that Plaintiff intended to move to amend his pleading, he has not

complied with Local Civil Rule 15.1. That rule requires a motion for leave to file an amended

pleading and to attach, as an exhibit, a copy of the proposed pleading as amended. Plaintiff has

not done that. Instead, he has composed an email containing what appear to be excerpts from an

article titled “United States: Employers Liable for Fraudulent Hiring” as well as Plaintiff’s

thoughts and questions about how the issues in the article apply to his situation. Plaintiff’s
            Case 1:18-cv-02985-RDM Document 18 Filed 07/08/19 Page 2 of 4



request, therefore, does not attempt to comply with the rules. As Plaintiff is proceeding pro se,

he should be held to less stringent pleading standards than those applied to lawyers, Haines v.

Kerner, 404 U.S. 519, 520 (1972), but, at the same time, his pro se status does not relieve him of

his obligation to comply with the Federal Rules of Civil Procedure and the local rules of this

Court. See Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987).

       Second, although Federal Rule of Civil Procedure 15(a)(2) provides that the Court

“should freely give leave [to amend a pleading] when justice so requires, the Court “may

properly deny a motion to amend if the amended pleading would not survive a motion to

dismiss.” In re Interbank Funding Corp. Securities Litig., 629 F.3d 213, 218 (D.C. Cir. 2010).

“An amendment is futile if the proposed claim would not survive a motion to dismiss.”

Commodore–Mensah v. Delta Air Lines, Inc., 842 F. Supp. 2d 50, 52 (D.D.C. 2012) (citation

omitted).

       In this case, Plaintiff cannot state a fraud or misrepresentation claim against NOAA that

could survive a motion to dismiss. The Federal Tort Claims Act (“FTCA”) expressly waives the

United States’ immunity from suit as to certain common law torts “caused by the negligent or

wrongful act or omission of any employee of the Government while acting within the scope of

his office or employment, under circumstances where the United States, if a private person,

would be liable to the claimant in accordance with the law of the place where the act or omission

occurred.” 28 U.S.C. § 1346(b)(1). However, the FTCA does not waive the United States’

immunity for claims “arising out of . . . misrepresentation, deceit, or interference with contract

rights.” 28 U.S.C. § 2680(h). Sovereign immunity thus continues to bar claims that arise from

alleged misrepresentations, whether negligent or intentional. United States v. Neustadt, 366 U.S.

696, 700-01 (1961). A plaintiff is therefore precluded from asserting a cause of action “that




                                                 2
         Case 1:18-cv-02985-RDM Document 18 Filed 07/08/19 Page 3 of 4



centers on allegations that the defendants made a ‘communication of misinformation on which

the recipient relies.’” Marcus v. Geithner, 813 F. Supp. 2d 11, 16 (D.D.C. 2011) (quoting

Neustadt, 366 U.S. at 703-06).

       Accordingly, even if the Court were to conclude that Plaintiff properly filed a motion to

amend his pleading, such amendment would be futile because the United States has not waived

its sovereign immunity for the claims that Plaintiff intends to assert.

                                          CONCLUSION

       For the reasons stated above, to the extent that the Court construes Plaintiff’s email as a

request to amend his complaint to include claims based on fraud or misrepresentation, the Court

should deny Plaintiff’s request.

Dated: July 8, 2019                            Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar # 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar # 924092
                                               Chief, Civil Division

                                                       /s/ Paul Cirino
                                               PAUL CIRINO
                                               New York Bar # 2777464
                                               Assistant United States Attorney
                                               Civil Division
                                               U.S. Attorney’s Office for the District of Columbia
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                               Phone: (202) 252-2529
                                               Fax: (202) 252-2599
                                               paul.cirino@usdoj.gov

                                               Attorneys for Federal Defendants




                                                  3
         Case 1:18-cv-02985-RDM Document 18 Filed 07/08/19 Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 8, 2019, I served the foregoing document upon Plaintiff by

mailing the motion and accompanying documents via First Class Mail to:

                      Monal Patel
                      2020 F Street, N.W., Apt. 125
                      Washington, DC 20006

       In addition, on July 8, 2019, I served a copy of the foregoing Motion and accompanying

documents to Plaintiff by sending them via electronic mail to monal.m.patel@gmail.com.




                                                             /s/ Paul Cirino
                                                                     Paul Cirino




                                               4
